                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


DEMETRIUS BELL                                    CASE NO. 2:19-CV-01559

VERSUS                                            JUDGE JAMES D. CAIN, JR.

CASCADE CAPITAL LLC, ET AL.                       MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons provided in the accompanying Memorandum Ruling,

      IT IS ORDERED, ADJUDGED, and DECREED that the Motion to Dismiss [doc.

3] be GRANTED and that all claims in this matter be DISMISSED WITH PREJUDICE

under Federal Rule of Civil Procedure 12(b)(6).

      THUS DONE AND SIGNED in Chambers on this 3rd day of March, 2020.



                          __________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE
